DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-6, 8-9 and 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0116822) in view of Quinlan et al. (US 2014/0037814).
The claims are interpreted as being directed to a composition and not a method using or making.  The method language is interpreted to the extent that it further describes the composition.
Regarding Claim 1, Prakash (‘822) teaches a composition for adding a sweet flavor to foods and beverages, which comprises: (a) mogrosides (See Abs., para. 825, Claims 1, 7, 9-13, 17-18, 34, mogroside V, the same preferred mogroside as Applicant uses.); and (b) an amino acid component being glycine (See para. 825 and Claim 18.), however, fails to expressly disclose mogrosides extracted from a Siraitia grosvenorii plant and the amino acid component consisting of free glycine.
Quinlan (‘814) teaches mogrosides used in sweetener compositions known to be extracted from a Siraitia grosvenorii plant (See Abs., paras. 6 and 30, where mogroside V is extracted from monk fruit.).
It thus would have been obvious to a peso having ordinary skill in the art at the time of filing that Prakash’s (‘822) mogrosides are extracted from a Siraitia grosvenorii plant.
Regarding the amino acid component consisting of free glycine, it would have been obvious to a person having ordinary skill in the art at the time of filing that Prakash’s (‘822) glycine component to consist of free glycine so the composition can function as intended.
 Regarding Claim 2, Prakash (‘822) teaches the composition further comprises steviol glycosides (See para. 825.), however, fails to expressly state steviol glycosides are extracted from a Stevia rebaudiana plant.
Quinlan (‘814) teaches the same steviol glycosides used in sweetener compositions as taught by Prakash (‘822) known to be extracted from a Stevia rebaudiana plant (See para. 4.).  It thus would have been obvious to a peso having ordinary skill in the art at the time of filing that Prakash’s (‘822) steviol glycosides are extracted from a Stevia rebaudiana plant.
Regarding Claim 5, Prakash (‘822) and Quinlan (‘814) teachs the composition discussed above, however, fails to expressly disclose which consists essentially of: (a) mogrosides extracted from a Siraitia grosvenorii plant; and (b) an amino acid component consisting of free glycine.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Prakash’s (‘822) composition in view of Quinlan (‘814) to consist essentially of: (a) mogrosides extracted from a Siraitia grosvenorii plant; and (b) an amino acid component consisting of free glycine so the composition can function as intended.
Regarding Claim 6, Prakash (‘822) teaches the composition discussed above, however, fails to expressly disclose which further includes steviol glycosides extracted from a Stevia rebaudiana plant.
Quinlan (‘814) teaches mogrosides known to be extracted from the well known Siraitia grosvenorii plant (See Abs., paras. 6 and 30.).
It would have been obvious to a person having ordinary skill in the art at the time of filing that Prakash’s (‘822) composition including mogrosides in view of Quinlan (‘814) would be extracted from a Siraitia grosvenorii plant (See Abs., paras. 6 and 30.)
Regarding Claim 8, Prakash (‘822) teaches wherein the mogrosides is mogroside V (See para. 825, Claims 7 and 46.).
Regarding Claim 9, Prakash (‘822) teaches wherein the mogrosides is mogroside V (See para. 825, Claims 7 and 46.).
Regarding Claim 12, Prakash (‘822) teaches the composition discussed above, however, fails to expressly disclose wherein the composition is effective to induce insulinogenic activity within pancreatic beta cells.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Prakash’s (‘822) composition in view of Quinlan (‘814) would be capable of being used in the manner described in the claims as the composition is the same or substantially similar.
Regarding Claim 13, Prakash (‘822) teaches the composition discussed above, however, fails to expressly disclose wherein the composition is effective to induce insulinogenic activity within pancreatic beta cells.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Prakash’s (‘822) composition in view of Quinlan (‘814) would be capable of being used in the manner described in the claims as the composition is the same or substantially similar.
Regarding Claim 14, Prakash (‘822) teaches the composition discussed above, however, fails to expressly disclose wherein the composition is effective to induce insulinogenic activity within pancreatic beta cells.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Prakash’s (‘822) composition in view of Quinlan (‘814) would be capable of being used in the manner described in the claims as the composition is the same or substantially similar.
Regarding Claim 15, Prakash (‘822) teaches the composition discussed above, however, fails to expressly disclose wherein the composition is effective to induce insulinogenic activity within pancreatic beta cells.
It would have been obvious to a person having ordinary skill in the art at the time of filing that Prakash’s (‘822) composition in view of Quinlan (‘814) would be capable of being used in the manner described in the claims as the composition is the same or substantially similar.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0116822) in view of Quinlan et al. (US 2014/0037814) and Markosyan et al. (US 2014/0357588).
Regarding Claim 3, Prakash (‘822) and Quinlan (‘814) teach the composition discussed above, however, fail to expressly disclose the composition which further comprises gymnemic acid.
Markosyan (‘588) teaches sweeteners including mogroside V, glycine and steviol glycosides that are extracted from a Stevia rebaudiana plant (See Abs., paras. 246-249, Claims 28, 29, 39.) with gymnemic acid added as natural sweetener modulator/suppressor (See para. 249.).
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to add gymnemic acid to Prakash’s (‘822) composition as taught by Markosyan (‘588) to effectively modulate/suppress the flavor of Prakash’s (‘822) composition.

Claims 4, 7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prakash et al. (US 2007/0116822) in view of Quinlan et al. (US 2014/0037814), Markosyan et al. (US 2014/0357588) and Prakash et al. (US 2015/0017284).
Regarding Claim 4, Prakash (‘822) teaches the composition discussed above, however, fails to expressly disclose wherein the gymnemic acid consists of an extract of a Gymnemic sylvestre herb, wherein said extract comprises 25%-75% gymnemic acid.
Prakash (‘284) teaches sweeteners where the gymnemic acid is a known extract of a Gymnemic sylvestre herb (See para. 342.).
Regarding the amount of gymnemic acid, it is noted the claimed range is very broad and includes nearly every conceivable concentration.  It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to use a concentration, including an amount within the very broad range as claimed, that is effective for its intended use.
Regarding Claim 7, Prakash (‘822) teaches the composition discussed above, however, fails to expressly disclose the composition which further includes gymnemic acid.
Markosyan (‘588) teaches sweeteners including mogroside V, glycine and steviol glycosides that are extracted from a Stevia rebaudiana plant (See Abs., paras. 246-249, Claims 28, 29, 39.) with gymnemic acid added as natural sweetener modulator/suppressor (See para. 249.).
It would have been obvious and within the skill set of a person having ordinary skill in the art at the time of filing to add gymnemic acid to Prakash’s (‘822) composition as taught by Markosyan (‘588) to effectively modulate/suppress the flavor of Prakash’s (‘822) composition
Regarding Claim 10, Prakash (‘822) teaches wherein the mogrosides is mogroside V (See para. 825, Claims 7 and 46.).
Regarding Claim 11, Prakash (‘822) teaches wherein the mogrosides is mogroside V (See para. 825, Claims 7 and 46.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385.  The examiner can normally be reached on M-Th 5:00 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793                                                                                                                                                                                         	July 17, 2021